George, J.
Several executions in favor of the defendants in error were levied upon a tract of land as the property of the defendant in fi. fa. A claim was interposed by the father-in-law of the defendant. The evidence of legal title introduced upon the trial by the claimant was a deed in due form, executed by the defendant in fi. fa. subsequently to the judgments and levies; but the claimant contended that he purchased the land from the defendant prior to the judgments against the defendant, gave his promissory notes for the purchase-money, and had the deed conveying the land to the defendant in fi. fa. transferred to him. A considerable part of the purchase-money alleged to have been paid on the notes was paid after the dates of the judgments against the defendant in fi. fa., and a part of the purchase-money was paid to the wife of the defendant, the daughter of the claimant. The land was not returned for taxes by the claimant for the year after his alleged purchase. The evidence tended to show that the claimant, prior to the trial, stated that he paid the entire purchase-price of the land in cash on the date of his purchase. The-defendant in fi. fa. was insolvent. Held:
1. The verdict finding the land subject to the executions is supported by the evidence. See Gregory v. Gray, 88 Ga. 172 (14 S. E. 187).
.2. The court did not err in overruling the motion for new trial, which contained only the usual general grounds.

Judgment affirmed.

All the Justices concur, except Gilbert, J., absent for providential cause.